DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §§ 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims are rejected as follows:
Claims 16–27 and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al., US 2018/0207568 A1 (“Jung”).
Claim 28 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung, or alternatively, rejected under 35 U.S.C. 103 as being obvious over Jung.
Regarding Claim 16:
It is noted here that the limitation of that “while a contamination level of indoor air is low, the second outlet is located at a first position, the first fan operates and the second fan doesn't operate, and while the contamination level of indoor air is high, the second outlet automatically moves relative to the upper portion of the air cleaner and the second outlet is located at a second position to control a direction of air discharged from the air cleaner, while the second outlet is located at the second position, both the first fan and the second fan operate to discharge the air drawn into the air cleaner through both the first outlet and the second outlet” describes an intended use of the claimed air cleaner, and fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Jung discloses the claimed limitation of that an air cleaner (Jung’s air cleaner 10) comprising: a first inlet (Jung’s inlet 102) disposed at a lower portion of the air cleaner 10. Jung Figs. 22–23, [0206] and [0207]. Jung also discloses the claimed limitation of a first filter assembly (Jung’s filter 120) disposed at the lower portion of the air cleaner 10 corresponding to the first inlet 102. Id. at Figs. 22–23, [0206]. Jung discloses claimed limitation of a first fan (Jung’s first fan 160) disposed above the first filter assembly 120. Id. at Fig. 23, [0206]. The first fan 160 causing air drawn from the first inlet 102 to move in a vertical direction (towards the top). Id. at Fig. 23. Jung also discloses the claimed limitation of a second inlet (Jung’s section suction portion 202) disposed at a portion of the air cleaner above the first fan 165. Id. at Fig. 23, [0208]. Jung discloses the claimed limitation of that a second filter assembly (Jung’s filter 220) disposed at the portion of the air cleaner 10 corresponding to the second inlet 202. Id. Jung discloses the claimed limitation of a second fan (Jung’s second fan 260) disposed above the second filter assembly 220. Id. at Fig. 23, [0208]. The second fan 260 causes air drawn from the second inlet 202 to move in the vertical direction toward an upper portion of the air cleaner 10 (towards the top). Id. at Fig. 23. Jung discloses a first outlet (Jung’s outlet 105) formed to face in a lateral direction of the air cleaner (as shown in Fig. 22). Jung Fig. 22, [0207]. Jung discloses the claimed limitation of a second outlet (Jung’s outlet 305) formed to face in the vertical direction (as shown in Fig. 22). Id. at Fig. 22, [0211]. 
It is noted here that the limitation of “while a contamination level of indoor air is low, the second outlet is located at a first position, the first fan operates and the second fan doesn't operate, and while the contamination level of indoor air is high, the second outlet automatically moves relative to the upper portion of the air cleaner and the second outlet is located at a second position to control a direction of air discharged from the air cleaner, while the second outlet is located at the second position, both the first fan and the second fan operate to discharge the air drawn into the air cleaner through both the first outlet and the second outlet” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
It is also noted here that the limitation of “the second outlet automatically moves relatives to the upper portion” is not accurate because what moves is the discharge portion. 

    PNG
    media_image1.png
    773
    982
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    833
    952
    media_image2.png
    Greyscale

Regarding Claim 17:
Jung discloses the claimed limitation of tha the air cleaner of claim 16, further comprising a housing has a cross secion in a circular shape (Jung disclsoes its housing is cylindrical shaped or truncated cone shaped, both of which have circular cross section.) Jung Fig. 22, [0036].
Regarding Claim 18:
Jung discloses the claimed limitation of that the air cleaner of claim 16, further comprising a housing in a cylindrical shape. Jung Fig. 22, [0036]. The first outlet 105 is configured to discharge air in an annular lateral direction with respect to the housing as clearly shwon in Jun’s Fig. 22. 
Regarding Claim 19:
Jung discloses the claimed limitation of that the air cleaner of claim 18, the first inlet 103 has a cylindrical shape corresponding to the cylindrical shape of the housing as it is formed in a space between the first case 101 and base 20, both are cylindrical shaped, which is consistent with the first inlet of the instant application. Jung Fig. 2, [0044]. 
Regarding Claim 20:
Jung discloses the claimed limitation that the air cleaner of claim 19, the first outlet 105 is provided in a ring shape as can be best seen in Fig. 23. Jung Fig. 23.
Regarding Claim 21:
Jung discloses the claimed limitation that the air cleaner of claim 18, that the first outlet 105 is a cylindrical shape corresponding to the cylindrical shape of the housing. Jung Fig. 23.
Regarding Claim 22:
Jung discloses the claimed limitation that the air cleaner of claim 21, that the first outlet 105 is provided in a ring shape along at least a portion of a side surface of the housing (i.e., side surface of dividing device 400, which is part of the air cleaner 10 housing. Id.
Regarding Claim 23:
Jung discloses the claimed limitation that the air cleaner of claim 16, Jung discloses that the first fan 160 and the second fan 260 has a rotational axis formed in an upper and lower side of the air cleaner (i.e., axis in the longitudinal direction that overlaps with rotational shaft 165a and 265a). Jung Fig. 11, [265] and [0165].  
Regarding Claim 24:
Jung discloses the claimed limitation that the air cleaner of claim 23, Jung discloses that the first fan 160 and the second fan 260 has a rotational axis formed in an upper and lower side of the air cleaner (i.e., axis in the longitudinal direction that overlaps with rotational shaft 165a and 265a). Jung Fig. 11, [265] and [0165].  Jung also discloses that the first outlet 105 is provided to allow the air from inside the air cleaner to be discharged in a radial direction of the rotational axis. Id. at Fig. 23. 
Regarding Claim 25:
Jung discloses the claimed limitation that the air cleaner of claim 16, Jung discloses that the first fan 160 and the second fan 260 are provided to rotate about a same rotational axis (i.e., the rotation axis overlapping with both the rotational shaft 165a and 265a of the first fan 160 and the second fan 260). Jung Figs. 7 and 11, [0079] and [0136]. 
Regarding Claim 26:
Jung discloses the claimed limitation that the air cleaner of claim 16, Jung discloses that the air cleaner 10 further comprises a discharge member (i.e., flow adjusting device 300) including the second outlet 305 and configured to move relative to the upper portion of the air cleaner 10 (i.e., the portion of air cleaner 10 where the third air guide 270 and the second discharge guide 280 locates) to control a direction of air discharged through the top portion of the housing. Jung Fig. 19, [0210]. 
Regarding Claim 27:
It is noted here that the limitation of that “while the contamination level of indoor air is high, the second outlet automatically moves relative to the upper portion of the air cleaner and the second outlet is located at a second position to control a direction of air discharged from the air cleaner, while the second outlet is located at the second position, both the first fan and the second fan operate to discharge the air drawn into the air cleaner through both the first outlet and the second outlet” describes an intended use of the claimed air cleaner, and fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Jung discloses the claimed limitation of that an air cleaner (Jung’s air cleaner 10) comprising: a first inlet (Jung’s first suction portion 102) located at a lower part of the air cleaner 10. Jung Fig. 22, [0201]. Jung discloses the claimed limitation of that a first filter assembly (Jung’s first filter 120) at the lower part of the air cleaner 10 where the first inlet 102 is located. Id. at Fig. 23, [0201]. Jung discloses the claimed limitation of that a first fan (Jung’s first fan 160) disposed above the first filter assembly 120. Id. at Fig. 23, [0206]. Jung discloses the claimed limitation of that the first fan 160 causing air drawn from the first inlet 102 to move in a vertical direction (toward the top of air cleaner 10 as shown in Fig. 23). Id. at Fig. 23. Jung discloses the claimed limitation of a second filter assembly (Jung’s second filter 220)  disposed above the first fan 160. Id. at Fig. 23, [0208]. Jung discloses the claimed limitation of a second inlet (Jung’s second portion 202) formed at least at a portion of a side surface of the air cleaner 10. Id. at Fig. 22, [0208]. Jung also discloses the claimed limitation of a second fan (Jung’s second fan 260) disposed above the second filter assembly 220. Id. at Fig. 23, [0205]. The second fan 260 causing air drawn from the second inlet 202 to move in the vertical direction toward an upper portion of the air cleaner 10 (as shown by air flow arrow in Fig. 23). Id. at Fig. 23. Jung discloses the claimed limitation of a first outlet (Jung’s first discharge portion 105) through which air is discharged in a lateral direction of the air cleaner (as shown in Fig. 22). Id. at Fig. 22, [0201]. Jung also discloses the claimed limitation of that a second outlet (Jung’s second discharge portion 305) through which air is discharged in the vertical direction toward the upper portion of the air cleaner 10. Id. at FIG. 22, [0201]. 
The limitation of “while a contamination level of indoor air is low, the second outlet is located at a first position, the first fan operates and the second fan doesn't operate, and while the contamination level of indoor air is high, the second outlet automatically moves relative to the upper portion of the air cleaner and the second outlet is located at a second position to control a direction of air discharged from the air cleaner, while the second outlet is located at the second position, both the first fan and the second fan operate to discharge the air drawn into the air cleaner through both the first outlet and the second outlet” describes an intended use of the claimed air cleaner, and fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II). 
It is also noted here that the limitation of “the second outlet automatically moves relatives to the upper portion” is not accurate because what moves is the discharge portion. 

    PNG
    media_image1.png
    773
    982
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    833
    952
    media_image2.png
    Greyscale

Regarding Claim 28:
Jung discloses the claimed limitation of that the air cleaner of claim 16, wherein the second outlet 305 is at the second position in response to the contamination level of indoor air beinq sensed as beinq high by a sensor (Jung’s dust sensor 291a). Jung Fig. 9, [0134]. Jung disclsoe that its dust sensor detechs an amount of dus in the air. Id. Jung also discloses that its discharge member 300 (where second discharge portion 305 locates)  may be rotated in various dischrage directions. Id. at .Fig. 24, [0161]. Additionally, Jung discloses that air blowing amount may be improved. Id. Based on those teachings, the examiner concludes that Jung’s discharge member 300  (where the second outlet 305 locates) would move in response to its sensor 291a based on contamination level. 
Regarding Claim 34:
Jung discloses the claimed limitation of that the air cleaner of claim 27, further comprises a discharge member (i.e., flow adjusting device 300) including the second outlet 305 and the discharge member 300 is configured to move relative to the upper portion of the air cleaner 10 (i.e., the portion of air cleaner 10 where the second discharge guide 280 locates) to control a direction of air discharged through the top portion of the housing. Jung Fig. 19, [0210]. 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 29–33 and 35–37 are rejected under 35 U.S.C. 103 as being obvious over Jung in view of Meneely et al., US 2006/0154596 A1 (“Meneely”). 
Regarding Claim 29:
Jung discloses the claimed limitation of that the air cleaner of claim 16, wherein the air cleaner 10 includes a sensor (Jung’s dust sensor 291a) that could detect the amount of dust in the air. Jung Fig. 9, [0134]. 
Jung does not disclsoe the claimed limitation of a notification light changeable according to the contamination level of indoor air measured by the sensor 291a. 
In the analogous art of air cleaners, Meneely discloses a red warning light when the carbon monoxide (CO) sensed by a CO sensor exceeds a threshold value. Meneely Fig. 15, [0060]. It would have been obvious to include the CO sensor and the red warning light of Meneely on Jung’s air cleaner to detect and warn the user of the CO degree of indoor air as a high degree of CO in the air could kill people. 
Regarding Claim 30:
As discussed in claim 29, modified Jung discloses the claimed limitation of that the air cleaner of claim 29, wherein the notification light is shown in red when the contamination level of indoor air is high because Meneely’s warning light in Jung would turn red when the carbon monoxide (CO) sensed by a CO sensor exceeds a threshold value. Meneely Fig. 15, [0060].  
Regarding Claim 31:
It is noted here that this limitation fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Jung as modified by Meneely does not explicitly disclose that the notification light is sequentially shown in an order of orange, green, blue as the contaminatin level of indoor air is reduced. 
Meneely disclose a status light of “green” to indicate the CO degree is lower than the threshold value. Meneely [0061]. Therefore, a person of ordinary skill would figure out that Meneely uses different color of status light to indicate the CO degree. Therefore, it would have been obvious to include notification lighrts of other colors to further distinguish the CO degree of indoor air. As for the choice of colors, it is a routine enginering choice to designate different color as an indication of CO degree in the indoor air.
Regarding Claim 32:
Jung as modified by Meneely does not explicitly disclose that the first fan 160 and second fan 260 operates at different speeds according to the opration mode of the air cleaner. However, Jung discloses that the first fan 160 and second fan 260 are controlled by different motors (i.e., first fan motor 165 and second fan motor 265). Jung Figs. 4 and 10, [0165]. Therefore, it would have been obvious to one of ordinary skill in the art that the first fan 160 and second fan 260 operates indenpently. Therefore, it would have been a routine engineering choice to decide if the first fan and the second fan should operate at different or same speeds depends on the air contamination level in the air. 
Regarding Claim 33:
Jung as modified by Meneely does not explicitly disclose that the first fan 160 and second fan 260 operates at different speeds according to the opration mode of the air cleaner. However, Jung discloses that the first fan 160 and second fan 260 are controlled by different motors (i.e., first fan motor 165 and second fan motor 265). Jung Figs. 4 and 10, [0165]. Therefore, it would have been obvious to one of ordinary skil in the art that the first fan 160 and second fan 260 operates indenpently. Therefore, it would have been a routine engineering choice to decide if the first fan and the second fan should operate at different or same speeds depends on the air contamination level in the air. 
Regarding Claim 35:
Jung does not disclose the claimed limitation of the air cleaner of claim 27, wherein the air cleaner includes a notification light changeable according to the contamination level of indoor air which is measured by a sensor located in the air cleaner.
In the analogous art of air cleaners, Meneely discloses a red warning light when the carbon monoxide (CO) sensed by a CO sensor exceeds a threshold value. Meneely Fig. 15, [0060]. Meneely also disclose a status light of “green” to indicate the CO level is lower than the threshold value. Meneely [0061].  It would have been obvious to include the CO sensor and the status lights of Meneely on Jung’s air cleaner to detect and warn the user of the CO level of indoor air as a high level of CO in the air could kill people. 
Regarding claim 36:
It is noted that the limitation of that “a second outlet moveable with respect to the upper portion of the air cleaner and through which air is discharged along the direction toward the upper portion of the air cleaner” is not accurate based on the instant disclosure. The instant disclosrue discloses that the discharge member 9 moves. Spec. dated Feb. 19, 2019 (“Spec.”) ps. 9–10. 
It is also noted that the limitation of “while the degree of indoor air contamination is high, the second outlet automatically moves relative to the upper portion of the air cleaner and the second outlet is located at a second position to control a direction of air discharged from the air cleaner, while the second outlet is located at the second position, both the first fan and the second fan operate to discharge the air drawn into the air cleaner through both the first outlet and the second outlet” describes an intended use of the claimed air cleaner, and fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Jung disclsoes the claimed limitation of that an air cleaner (Jung’s air cleanr 10) comprising: a first inlet (Jung’s first suction portion 102) located at a lower part of the air cleaner 10. Jung Fig. 22, [0201]. Jung disclsoes a first filter assembly (Jung’s first filter 120) at the lower part of the air cleaner 10 where the first inlet 102 is located. Id. at Figs. 22–23, [0201]. Jung disclsoes a first fan (Jung’s first fan 160) disposed above the first filter assembly 120 to move air from the first inlet 102 to pass through the first filter assembly 120 and flow along a vertical direction (toward the top of Jung’s air cleaner 10). Id. at Fig. 23. Jung also disclsoes a second filter assembly (Jung’s filter 220) disposed above the first fan 160. Id. at Fig. 23, [0201]. 
Jung also disclsoes the claimed limitaiton of that a second inlet (Jung’s second suction portioon 202) formed at least at a portion of a side surface of the air cleaner 10 (best shown in Fig. 22). Jung Fig. 22, [0201]. Jung discloses a second fan (Jung’s second fan 260) disposed above the second filter assembly 220  to move air from the second inlet 202 to pass through the second filter assembly 220 and flow along a direction toward an upper portion of the air cleaner 10. Id. at Figs. 22–23. Jung discloses the claimed limitation of a first outlet (Jung’s first discharge poriton 105) through which air is discharged along a lateral direction of the air cleaner 10. Id. at Fig. 22, [0207]. Jung disclsoes the claimed limitation of a second outlet (Jung’s second discharge port 305) moveable with respect to the upper portion of the air cleaner 10 and through which air is discharged along the direction toward the upper portion of the air cleaner 10 (as shown in Fig. 23). Id. at Fig. 22, [0209]. 
Addiitonally, Jung disclsoes a sensor to sense at least a degree of indoor air contamination (Jung’s dust sensor 291a that detects an amount of dust in the air). Id. at Fig. 22, [0134].  Jung disclsoe that its dust sensor detechs an amount of dus in the air. Id. Jung also discloses that its discharge member 300 (where second discharge portion 305 locates)  may be rotated in various dischrage directions. Id. at .Fig. 24, [0161]. Additionally, Jung discloses that air blowing amount may be improved. Id. Based on those teachings, the examiner concludes that Jung’s discharge member 300  (where the second outlet 305 locates) would move in response to its sensor 291a based on contamination level. 
The limitation of “wherein while the degree of indoor air contamination is low, the second outlet is located at a first position, the first fan operates and the second fan doesn't operate, and while the degree of indoor air contamination is high, the second outlet automatically moves relative to the upper portion of the air cleaner and the second outlet is located at a second position to control a direction of air discharged from the air cleaner, while the second outlet is located at the second position, both the first fan and the second fan operate to discharge the air drawn into the air cleaner through both the first outlet and the second outlet” describes an intended use of the claimed air cleaner, and fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Jung does not disclsoe the claimed limitation of a indicator corresponding to the contamination level of indoor air measured by the sensor 291a. 
In the analogous art of air cleaners, Meneely discloses a red warning light when the carbon monoxide (CO) sensed by a CO sensor exceeds a threshold value. Meneely Fig. 15, [0060]. It would have been obvious to include the CO sensor and the red warning light of Meneely on Jung’s air cleaner to detect and warn the user of the CO degree of indoor air as a high degree of CO in the air could kill people. 
Regarding claim 37:
Modified Jung disclsoes the claimed limitation of that the air cleaner of claim 36, wherein the indicator corresponding to the degree of indoor air contamination is shown in color which changes as the degree of indoor air contamination increases or decreases because Meneely disclose a status light of “green” to indicate the CO degree is lower than the threshold value. Meneely Fig. 15 [0061]. Mennely also disclsoes a status light of red hen carbon monoxide (CO) sensed by a CO sensor exceeds a threshold value. Id. at Fig. 15, [0060].
Regarding claim 38:
Modified Jung does not disclose the claimed limitatin of that the air cleaner of claim 36, wherein the indicator corresponding to the degree of indoor air contamination is shown in color which changes in an order of red, orange, green and blue depending on the degree of indoor air contamination sensed by the sensor.
However, Meneely disclose a status light of “green” to indicate the CO degree is lower than the threshold value and a status light of “red” when the CO degree is higher that the threashold. Meneely Fig. 15, [0060] and [0061]. A person of ordinary skill would figure out that Meneely uses different color of status light to indicate the CO degree. Therefore, it would have been obvious to include notification lighrts of other colors to further distinguish the CO degree of indoor air. As for the choice of colors, it is a routine enginering choice to designate different color as an indication of CO degree in the indoor air.
Response to Arguments
Prior Art Rejection
The applicant amends independent claims 16 and 27 and include a further limitation of “while a contamination level of indoor air is low, the second outlet is located at a first position, the first fan operates and the second fan doesn't operate, and while the contamination level of indoor air is high, the second outlet automatically moves relative to the upper portion of the air cleaner and the second outlet is located at a second position to control a direction of air discharged from the air cleaner, while the second outlet is located at the second position, both the first fan and the second fan operate to discharge the air drawn into the air cleaner through both the first outlet and the second outlet” and based on the amendment, the applicant argues that Jung does not anticipate the amendment. Applicant Rem. dated Oct. 03, 2022 (“Applicant Rem.”) ps. 7–8. 
The examiner points out here that the quoted amendment fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
New Claims
The newly submitted claims are rejected above. Additionally, the examiner would like to strongly suggest the applicant to amend the claims based on what was proposed during the interview section to move this case forward.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776  

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776